Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Allowable Subject Matter
Claims 1-6, 8-9, 11 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:  The present invention is a method for detecting subject motion in medical imaging of a subject.  The Applicant has amended independent claim 1 to incorporate subject matter that was indicated as allowable in the previous office action, specifically none of the prior art of record discloses in combination with the other limitations of the claims 1, “selecting relationships between the motion of image features and the previously determined subject motion values for a classification method of the plurality of different classification methods based on the extracted image feature and determining a subject motion value based on the motion information for the image feature and the selected relationships between the motion of image features and the previously determined subject motion values”. 
Claims 7 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance:  The present invention is a method for detecting subject motion in medical imaging of a subject.  The Applicant has amended independent claim 7 to incorporate subject matter that was indicated as allowable in the previous office action, specifically none of the prior art of record discloses in combination with the other limitations of the claims 7, “segregating the medical slice image into foreground and background applying radon transformations to the background to generate a plurality of radon transform profiles; identifying background image feature based on the radon transform profiles; and extracting the identified background image feature as the background mage feature, based on the extracted image feature for each of the plurality of medical slice images, determining motion information for the image feature, the motion information representing motion of the image feature in the imaged volume of the subject and determining a subject motion value based on the motion information for the image feature and the obtained motion classification model.”
Claims 13-19 are allowed. The following is an examiner’s statement of reasons for allowance:  The present invention is a system for detecting subject motion in medical imaging of a subject.  The Applicant has amended independent claim 13 to incorporate subject matter that was indicated as allowable in the previous office action, specifically none of the prior art of record discloses in combination with the other limitations of the claims 13, “select relationships between the motion of image features and the previously determined subject motion values for a classification method of the plurality of different classification methods based on the extracted image feature and a subject motion value based on the motion information for the image feature and the obtained motion classification model.”. 

                           Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398. The examiner can normally be reached Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667